Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is November 5, 2014. This application is a CON of 15/847,077 (12/19/2017 PAT 10622577) which is a CON of 14/533,166 (11/05/2014 PAT 9876186). This Office Action is in response to the after-final amendment and remarks filed August 18, 2021. The After-Final amendment filed August 18, 2021 has been entered. The finality of the office action mailed June 18, 2021 has been withdrawn.
Examiner notes the previously outstanding rejections of Claims 1 – 4, 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as noted in the Final Rejection mailed June 18, 2021 have been overcome by the after-final amendment of Claim 1. 	
Allowable Subject Matter
Claims 1 – 4, 9 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the after-final amendment and remarks filed by Applicant on August 18, 2021 – which were found to be persuasive. See "REMARKS", page 4, section “Rejection under 35 U.S.C. §112(b); and page 5, section “Rejection of Claims Under 35 U.S.C. § 102”. 
OHSAWA ‘346 (US 2012/0223346 A1; pub. date Sep. 6, 2012) teaches an organic light emitting display device (“DISPLAY DEVICE”, See FIG. 1A) having a charge generation layer 108 ([0046]) located between a first organic light emitting layer 106 ([0047], “first EL layer 106”) and a second light emitting layer 110 ([0047], “second EL layer 110”) as required by currently-amended Claim 1. However, OHSAWA ‘346 does not disclose nor teach, either alone or in combination with the prior art of record, a third organic light emitting layer on a second anode and including second emitting material of the second organic light emitting layer 110.

    PNG
    media_image1.png
    277
    463
    media_image1.png
    Greyscale


Also, LEE ‘533 (US 2013/0140533 A1; pub. date Jun. 6, 2013) teaches an organic light emitting display device (“PIXEL STRUCTUR OF ELECTROLUMINES-CENT DISPLAY PANEL”, See FIG. 4, [0038] – [0091]) having a charge generation layer 42 ([0030]) located between a first organic light emitting layer 181 [0030]) and a second light emitting layer 182 ([0030]) as required by currently-amended Claim 1. 


    PNG
    media_image2.png
    535
    625
    media_image2.png
    Greyscale


However, LEE ‘533 does not disclose nor teach, either alone or in combination with the prior art of record, a third organic light emitting layer on a second anode and including second emitting material of the second organic light emitting layer 182.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813